DETAILED ACTION
	On 02/28/2022, applicant paid fees for 2 additional claims over 20 such that fees for 3 additional claims over 20 have been paid. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-27 previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kelly Reynolds on 02/17/2022.

The application has been amended as follows: 
Amend claim 1 as shown in the following mark-up:
1.  A protease variant having protease activity wherein the variant when compared to SEQ ID NO: 4 

Amend claim 2 as in the following mark-up:
2.   The variant of claim [[1]]29, wherein the variant when compared to SEQ ID NO: 4 comprises one or more of the following substitutions V2R, V2S, P3M, S4F, S4V, T5G, T5L, Q6A, Q6R, Q6W, T7G, T7R, P8W, W9A, W9G, W9L, W9Q, W9R, W9S, I11V, K12I, K12P, S13G, S13H, S13L, S13M, S13Q, S13V, I14C, I14V, N16A, N16Q, N16R, N16P, N16R, S19D, S19L, I20A, I20S, K22L, K22F, K22G, T23D, T23P, T23R, T24G, T24Q, T24R, T24V, S27F, S27I, S27W, G28M, K30E, K30V, H42G, H42V, L43M, L43R, L43T, D44A, L45V, A46I, A46G, G47R, S48G, S48L, S48R, E50H, E50S, E50T, E50R, E50V, Q51H, Q51I, Q51R, Q51S, Q51V, Q51W, C52N, K53G, K53M, K53V, D54E, D54G, D54M, D54V, F55L, F55V, T56K, T56N, T56S, Q57G, Q57M, S58Q, S58W, N59E, N59R, P60G, P60L, L61A, L61G, L61R, V62L, V62M, V62R, V62S, V62W, D63R, G64V, S65F, S65G, S65L, S65P, S65R, S65T, S65V, C66A, R69A, G71C, G71K, G71R, G71S, G71T, A77T, H83G, H83K, H83R, G84A, G84D, G84F, G84K, G85A, G85H, G85R, 

Add new claim 28 as follows:

28.  The variant of claim 1, wherein the variant when compared to SEQ ID NO: 4 comprises a substitution Q198E, Q198G, Q198K, Q198R, Q198S, or Q198T. 

Add new claim 29 as follows:

29.   The variant of claim 1, wherein the variant further comprises a substitution at one or more of the positions selected from the group consisting of 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 16,  19, 22, 23, 24, 27, 28, 30, 42, 43, 44, 46, 47, 48, 50, 51, 52, 53, 54, 55, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 69, 71, 77, 83, 84, 85, 87, 90, 91, 92, 94, 95, 97, 98, 99, 100, 101, 103, 107, 110, 111, 113, 114, 116, 117, 118, 119, 120, 123, 122, 125, 126, 127, 128, 129, 130, 131, 133, 134, 135, 136, 139, 143, 145, 147, 148, 149, 150, 151, 152, 153, 157, 158, 160, 161, 163, 164, 165, 166, 168, 169, 178, 182, 183, 184,  185, 186, 187, 188, 189, 191, 192, 193, 194, 196, 197, 199, 200, 202, 203, 204, 206, 209, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 225, 226, 227, 230,  231, 333, 334, 335, 236, 238, 239, 240, 242, 243, 244, 246, 248, 258, 259, 260, 261, 262, 263, 264, 265, 266, 267, 268, 269, 270, 271, 273, 278, 275, 276, 277, 279, 280, 281, 282, 283, 284, 285, 287, 290, 291, 293, 296, 298, 299, 300, 301, 302, 308, 309, 310 or 311 of SEQ ID NO: 3.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 1, as amended, requires a presence of substitutions at position 198 as well as the substitutions S173P and S175 relative to the wild-type Bacillus sp. TY-145 sequence of recited SEQ ID NO: 3.  The closest prior art of record has been previously cited as the basis for various rejections under .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652